NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                            FILED
                            FOR THE NINTH CIRCUIT
                                                                             JUN 17 2016
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
JOSE VARGAS-SAAVEDRA,                            No. 11-71259

              Petitioner,                        Agency No. A078-752-344

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                        Argued and Submitted June 10, 2016
                               Seattle, Washington

Before: EBEL,** PAEZ, and BYBEE, Circuit Judges.

      Jose Vargas-Saavedra petitions for review of the Board of Immigration

Appeals’ order dismissing his appeal from an immigration judge’s decision

denying adjustment of status. We have jurisdiction under 8 U.S.C. § 1252. We



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            The Honorable David M. Ebel, Senior Circuit Judge for the U.S.
Court of Appeals for the Tenth Circuit, sitting by designation.
review de novo questions of law. Garfias-Rodriguez v. Holder, 702 F.3d 504, 512

n.6 (9th Cir. 2012) (en banc). We grant Vargas’s petition for review and remand.

      The BIA erred in applying In re Torres-Garcia, 23 I. & N. Dec. 866 (BIA

2006), against Vargas retroactively. See Acosta-Olivarria v. Lynch, 799 F.3d

1271, 1275–77 (9th Cir. 2015). Like the petitioner in Acosta-Olivarria, Vargas

applied for adjustment of status and paid fees in the window between our decision

permitting petitioners like him to seek adjustment of status, see Perez-Gonzales v.

Ashcroft, 379 F.3d 783, 789 (9th Cir. 2004), and the BIA’s first decision calling

this line of cases into question, see Torres-Garcia, 23 I. & N. Dec. 866. It was

thus reasonable for Vargas to rely on our decision in Perez. See Acosta-Olivarria,

799 F.3d at 1275–77.

      There is no significant factual difference between Vargas’s situation and the

one presented in Acosta-Olivarria; we thus conclude that the BIA’s holding in

Torres-Garcia does not apply retroactively to bar Vargas’s application for

adjustment. We remand to the BIA to adjudicate Vargas’s application for

adjustment of status.

PETITION FOR REVIEW GRANTED; REMANDED.




                                          2